Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined in the current Office action. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "active" in claims 1-20 is a relative term which renders the claim indefinite.  The term "active" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what an active response would be.  In contrast, it is not clear what would a passive response be if such a response is possible. 
The term "mistake" in claim 1 is a relative term which renders the claim indefinite.  The term "mistake" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How does a plant make a mistake and how is this confirmed compared to the plant making an accurate conclusion? Do plants make mistakes or do they perceive stimuli and respond? While plants possess complex physiological pathways, the term “mistake” is infers erroneous decision making by a neural network which a plant does not possess and would lead one of ordinary skill in the art to be unable to resolve the scope of the claimed invention. For example one could reasonably conclude that this means the plant acts in a way that would be inconsistent with an expected response, that it would be consistent with an expected response or that no observable response occurs. 
In claim 1, the phrases “uses a signal carrier” and “by utilizing genetic information” render the claim indefinite. The words “use” and “utilizing” are recited generically and it is not clear how one would practice the limitations, therefore they are not integrated into method steps. Regarding “uses a signal carrier”, would one physically contact with the signal carrier? Expose to the signal carrier? Regarding “utilizing genetic information” it is not clear if this is drawn to endogenous genes being utilized by the 
The term “acceleration” in claims 1, 11, 12 and 14-20 is a relative term which renders the claims indefinite.  The term “acceleration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Growth acceleration indicates that there is an increased rate of growth relative to a baseline rate of growth. How much are the claims drawn to growth being accelerated? In some cases growth acceleration would not be consistent with the subsequent limitation of quality improvement e.g. seedling elongation. 
The term "reproduction" in claims 1, 9 and 10 is a relative term which renders the claims indefinite.  The term "reproduction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are many aspects which reproduction may be drawn to, for which the scope does not overlap. Is an acceleration of reproduction drawn to a decrease in days to flowering? A decrease in days from flowering to maturity of fruit? Does reproduction mean to act as a pollen donor?
The terms “physiological” and “cellular” in claim 2 are relative terms which render the claim indefinite.  The terms "physiological" and “cellular” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a parameter is detected through physiological or cellular means, what are the physiological detection or cellular detection methods? 
The phrase "early evolution process" in claim 1 is a relative phrase which renders the claim indefinite.  The phrase “early evolution process" is not defined by the claim, the specification does not 
The phrase "five main endogenous hormones" in claim 4 is a relative phrase which renders the claim indefinite.  The phrase "five main endogenous hormones" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicant provides five examples of endogenous hormones in the specification [0049] which does not provide a definition as it does not provide a limitation that these five are the main five specifically. One could consider any other endogenous hormone or combination thereof amounting to five to be the five main hormones without selecting the five provided as examples in the specification.  
Regarding claims 5, 7 and 9, the phrase "mainly embodied" and the term “embodied” in claim 11 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase and term are part of the claimed invention, as well as how many changes would be allowed while still meeting the limitation(s).  See MPEP § 2173.05(d).
The phrase "related to" in claim 8 is a relative term which renders the claim indefinite.  The phrase "related to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase could be interpreted to encompass multiple non-overlapping scopes. Is a plant wilting and dying “related to” an immune response when caused by a pathogen as opposed to senescence? Is a plant with pathogen resistance compared to a non-resistant plant .
The term "auxiliary" in claim 10 is a relative term which renders the claim indefinite.  The term "auxiliary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Auxiliary meaning something supplementary to or supporting, it is not clear what the Applicant is referring to as “auxiliary” as opposed to “main” anabolism. There is no definition or description in the specification to define the term “auxiliary” to resolve the limitation which would have a different meaning relative to the user, plant, pathway of interest and based on environmental conditions.
Regarding claims 12 and 14-20, the phrase “by carbon and hydrogen or oxygen” renders the claim indefinite because it is unclear whether the limitation is drawn to a requisite combination of carbon and hydrogen, an alternative requisite combination of carbon and oxygen or if oxygen alone would meet the limitation.  
Regarding claims 12 and 14-20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “expected by human beings” in claims 12 and 14-20 renders the claim indefinite.  The phrase “expected by human beings” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would make a trait expected only by human beings as opposed to imaging sensors using artificial intelligence, for example, or to one human but not another. 

Dependent claims are rejected for failing to overcome the deficiencies of the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mete (Mete et al. Pedospere. 25(5):713-719. Oct 2015) taken with evidence from Liang (Liang et al. Journal of Integrative Agriculture. 13(3): 525-532. March 2014).

Claim 2 is drawn to the method of claim 1 and also requires the limitation that the active response to the exogenous signal perceived by the plants is manifested by a detected targeted parameter through an observation. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2). Mete discloses detecting the parameter through multiple observations, for example of seed yield (Fig. 2).
Claim 3 is drawn to the method of claim 1 and also requires that the active response to the exogenous signal perceived by the plants is embodied in a detected change in an expression level of an endogenous hormone in signal transduction in plants. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2). One of ordinary skill in the art would readily recognize that the disclosed observations of Mete encompass a detectable change in an expression level of an endogenous hormone as all plant growth is directed by relative hormone levels and the disclosed observations of increased growth rate and reproduction (Fig. 2) would inherently possess a detectable change in levels of hormone expression. See MPEP 2112. 
Claim 4 is drawn to the method of claim 3 and also requires that the hormone is at last one of five main endogenous hormones. Applicant does not provide a definition for the five main endogenous 
Claim 5 is drawn to the method of claim 1 and also requires that the exogenous signal perceived by the plants is embodied in a detected change in a genetic cell function of the plants mainly embodied in changes of cells and organelles. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2). Claim 6 is drawn to the method of claim 5 and also requires that the changes of the cells and organelles comprise changes in at least one of chloroplast, mitochondrion, golgi complex and endoplasmic reticulum.  Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2). One of ordinary skill in the art would readily recognize that an increase in total biomass encompasses an increase in the total number of cells and therefore the disclosure of Mete is inherently drawn to a detected change in cells and organelles of at least one of chloroplast, mitochondrion, golgi complex and endoplasmic reticulum. See MPEP 2112.
Claim 7 is drawn to the method of claim 1 wherein the active response to the exogenous signal perceived by the plants is embodied in a detected change in a genetic cell function of the plants, and the change in the genetic cell function of the plants is mainly embodied in a change in a catalytic activity or an electron transfer activity.  Applicant does not provide a definition specifying the claimed change in catalytic activity. “Catalytic activity” is generally understood to mean an increase in the rate of a 
Claim 8 is drawn to the method of claim 7 and also requires that the change in genetic cell function comprises a change related to an immune response. Applicant exemplifies an “immune response” in the specification as “a change process of the immune response of the plants means that encoding information stored in the plants may be implemented through, for example, a catalyst or an electronic carrier” [0054]. Therefore, by providing the “catalyst (biochar + inorganic fertilizer) – “a change related to an immune response” is elicited, for example, by increased growth and/or yield. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2).  
Claims 9 and 10 are drawn to the method of claim 1 and also require the limitation that the active response to the exogenous signal perceived by the plants is embodied by a detected change in a genetic biological pathway of the plants embodied by a change in growth or biological rhythm. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants to accelerate growth and reproduction (Fig. 2). One of ordinary skill in the art would readily recognize that all functions of plants are drawn to genetic biological pathways and that a change of growth rate or reproduction encompass this limitation. Thus, the disclosure of Mete inherently possesses a detection of genetic biological pathways embodied by a change in growth or biological rhythm, for example, by increased yield (Fig. 2). See MPEP 2112.
Claim 11 is drawn to the method of claim 1 and also requires that the active response to the exogenous signal perceived by the plants is embodied in a phenotypic characteristic of yield increase of the plants. Mete discloses using biochar to induce an active response in plants creating an environmental condition sensed by the plants embodied by a yield increase (Fig. 2)

Mete teaches the signal carrier material being an organic substance that has a biological activity synthesized by carbon and hyrdrogen or oxygen is anticipated by the disclosure of Mete which provides the biochar used in the experiment was produced by pyrolyzing sawdust (page 714, right column, paragraph 2, first sentence). One of ordinary skill in the art would readily recognize the sawdust disclosed by Mete to be comprised of carbon which in the process of pyrolyzing the oxygen present in air is being used to produce the biochar, which Mete discloses as having biological activity (Fig. 2). Mete discloses applying biochar with fertilizer comprising nitrogen increases yield due compared to application of biochar or fertilizer alone (page 714, left column, paragraph 1, sentence 5). Mete cites Liang, a study drawn to specifically using biochar with inorganic nitrogen also increased yield by making the nutrient supply more available (Mete page 714, left column, paragraph 1, 3rd from last sentence). Liang provides that the use of inorganic nitrogen with biochar facilitates conversion of inorganic nitrogen to organic nitrogen (Table 2).

Conclusion
Claims 1-20 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662